UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22685 FEG DIRECTIONAL ACCESS FUND LLC (Formerly known as FEG EQUITY ACCESS FUND LLC) (Exact name of registrant as specified in charter) , SUITE 1600 CINCINNATI, OHIO 45202 (Address of principal executive offices) (Zip code) RYAN WHEELER , SUITE 1600 CINCINNATI, OHIO 45202 (Name and address of agent for service) Registrant's telephone number, including area code: (888) 268-0333 Date of fiscal year end: MARCH 31 Date of reporting period: JUNE 30, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. SCHEDULE OF INVESTMENTS. The Schedule(s) of Investments is attached herewith. FEG Directional Access Fund LLC Schedule of Investments June 30, 2013 (unaudited) Percentage Fair of Members’ Withdrawals Investment Name Cost Value Capital Permitted Investments in Portfolio Funds:(1) United States: Hedged Equity: Asian Century Quest Fund (QP), L.P. $ $ 5.7 % Quarterly Broadway Gate Onshore Fund, L.P. Quarterly(2) Conatus Capital Partners, L.P. Quarterly(2) Discovery Equity Partners, L.P. Quarterly(3) ESG Cross Border Equity Fund, L.P. Quarterly Fine Partners I, L.P. Annually(4) Highside Capital Partners, L.P. Quarterly(2) Hoplite Partners, L.P. Annually(3) Indus Asia Pacific Fund, L.P. Quarterly(2) Marble Arch Investments, L.P. Semi-Annually(2) Moon Capital Global Equity Fund, L.P. Quarterly (5) Palo Alto Healthcare Fund II, L.P. Semi-Annually(3) PFM Diversified Fund, L.P. Quarterly(4) Scout Capital Partners II, L.P. Quarterly(2) Tiger Consumer Partners, L.P. Quarterly Tybourne Equity (US) Fund Quarterly(4) Total Investments in Portfolio Funds $ $ 105.0 % FEG Directional Access Fund LLC Schedule of Investments (continued) June 30, 2013 (unaudited) Short-Term Investments: Money Market Fund: Federated Government Obligations Fund #5, 0.01% (6) $ $ 4.7 % Total Investments in Portfolio Funds and Short-Term Investments $ $ 109.7 % Liabilities in excess of other assets ) )% Members' Capital $ 100.0 % Non-income producing. Withdrawals from these portfolio funds are permitted after a one year lock-up period from the date of the initial investment. Withdrawals from these portfolio funds are permitted after a two year lock-up period from the date of the initial investment. Withdrawals from these portfolio funds are permitted after a three year lock-up period from the date of the initial investment. Withdrawals from these portfolio funds are permitted after a three year lock-up period from the date of the initial investment, with 1/12 of the total investment becoming eligible for redemption each quarter. The rate shown is the annualized 7-day yield as of June 30, 2013. Type of Investment as a Percentage Total Members' Capital (unaudited): In accordance with Accounting Standards Codification (ASC) 820, Fair Value Measurements and Disclosures, fair value is defined as the price that the FEG Directional Access Fund LLC (the “Fund”) would receive to sell an investment or pay to transfer a liability in a timely transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. ASC 820 establishes a three-tier hierarchy to distinguish between (1)inputs that reflect the assumptions that market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs), and (2)inputs that reflect the reporting entity’s own assumptions about the assumptions that market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the fair value of the Fund’s investments. The inputs are summarized in the three broad levels listed below: • Level 1 – Quoted prices in active markets for identical investments. • Level 2 – Other significant observable inputs (including quoted prices for similar investments). • Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those investments. The units of account that are valued by the Fund are its interests in the Portfolio Funds and not the underlying holdings of such Portfolio Funds. Thus, the inputs used by the Fund to value its investments in each of the Portfolio Funds may differ from the inputs used to value the underlying holdings of such Portfolio Funds. Investments in Portfolio Funds are classified within Level 2 of the fair value hierarchy if the Fund has the ability to redeem the investments at the measurement dates or if the investments are redeemable in the near term in accordance with the normal operating protocols in the Portfolio Funds’ agreements. Investments in Portfolio Funds are classified within Level 3 of the fair value hierarchy if the Fund does not know when it will have the ability to redeem its investments or the investments are not redeemable within one year under the normal operating protocols of the Portfolio Funds’ agreements. The following table represents the investments carried at fair value by level within the valuation hierarchy as of June 30, 2013: Investments Level 1 Level 2 Level 3 Total Portfolio Funds $ - $ $ $ Short-Term Investments - - Total $ The Schedule of Investments categorizes the aggregate fair value of the Fund's investments in the Portfolio Funds by domicile, investment strategy, and liquidity. The Fund discloses transfers between levels based on valuations at the end of the reporting period.There were no transfers between Levels 1 or 2 as of June 30, 2013. Investments are transferred between Level 2 and Level 3 when the investment can be liquidated within one year. Investments in Portfolio Funds Balance as of March 31, 2013 $ Realized gain (loss) - Net change in unrealized appreciation/(depreciation) Purchases - Sales - Net transfers in to Level 3 - Net transfers out of Level 3 - Balance as of June 30, 2013 $ Authoritative accounting guidance requires disclosures about the reporting entity’s derivative instruments and hedging activities, by providing for qualitative disclosures about the objectives and strategies for using derivatives, quantitative data about the fair value of and gains and losses on derivative contracts, and details of credit-risk-related contingent features in their hedged positions. As of June 30, 2013, the Fund had not entered into any derivative instruments. ITEM 2. CONTROLS AND PROCEDURES. (a) The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(b)). (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule 30a-2(a) under the 1940 Act and Section 302 of the Sarbanes-Oxley Act of 2002, for the Principal Executive Officer and Principal Financial Officer, are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) FEG DIRECTIONAL ACCESS FUND LLC By (Signature and Title)* /s/ Christopher M. Meyer Christopher M. Meyer, President (principal executive officer) Date August 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Christopher M. Meyer Christopher M. Meyer, President (principal executive officer) Date August 29, 2013 By (Signature and Title)* /s/ Mary T. Bascom Mary T. Bascom, Treasurer (principal financial officer) Date August 29, 2013 * Print the name and title of each signing officer under his or her signature.
